Case 9:18-cv-00016-DLC Document 233-2 Filed 09/14/20 Page 1 of 9




                        Exhibit 2
Case 9:18-cv-00016-DLC Document 233-2 Filed 09/14/20 Page 2 of 9
Case 9:18-cv-00016-DLC Document 233-2 Filed 09/14/20 Page 3 of 9
Case 9:18-cv-00016-DLC Document 233-2 Filed 09/14/20 Page 4 of 9
Case 9:18-cv-00016-DLC Document 233-2 Filed 09/14/20 Page 5 of 9
Case 9:18-cv-00016-DLC Document 233-2 Filed 09/14/20 Page 6 of 9
Case 9:18-cv-00016-DLC Document 233-2 Filed 09/14/20 Page 7 of 9
Case 9:18-cv-00016-DLC Document 233-2 Filed 09/14/20 Page 8 of 9
Case 9:18-cv-00016-DLC Document 233-2 Filed 09/14/20 Page 9 of 9
